EXHIBIT 10-44 REGISTRATION RIGHTS AGREEMENT Dated as of June 5, 2008, By And Among COMMUNICATION INTELLIGENCE CORPORATION AND THE INVESTORS SIGNATORY HERETO EXHIBIT 10-44 TABLE OF CONTENTS Page Section 1. Definitions 1 Section 2. Registration 5 Section 3. Other Agreements of the Parties 6 Section 4. Registration Procedures 9 Section 5. Registration Expenses 14 Section 6. Indemnification 14 (a)Indemnification by the Company 14 (b)Indemnification by Holders 15 (c)Conduct of Indemnification Proceedings 16 (d)Contribution 16 Section 7. Reports Under the 1934 Act 17 Section 8. Miscellaneous 18 (a)Remedies 18 (b)Compliance 18 (c)Discontinued Disposition 18 (d)Piggy-Back Registrations 18 (e)Demand Registrations in Connection with Additional Registrable Securities 19 (f)Representations and Covenants Made to the Investors 20 (g)Amendments and Waivers 20 (h)Notices 20 (i)Successors and Assigns 21 (j)Execution and Counterparts 21 (k)Governing Law 22 (l)Cumulative Remedies 22 (m)Severability 22 (n)Headings 22 (o)Independent Nature of Investors’ Obligations and Rights 22 - i - EXHIBIT 10-44 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of June 5, 2008, by and among Communication Intelligence Corporation, a Delaware corporation (the “Company”), and the investors signatory hereto (each an “Investor” and collectively, the “Investors”). This Agreement is made pursuant to the Securities Purchase Agreement, dated as of the date hereof, among the Company and the investors identified on the signature pages thereto (the “Purchase Agreement”), the Credit Agreement, dated as of the date hereof, among the Company and the lenders signatory thereto (the “Credit Agreement”), and other Transaction Documents pursuant to which the Company will effect a Debt Refinancing. The Company and the Investors hereby agree as follows: 1.Definitions.Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement will have the meanings given such terms in the Purchase Agreement.As used in this Agreement, the following terms have the respective meanings set forth in this Section 1: “Advice” has the meaning set forth in Section 8(c). “Additional Registrable Securities” means the Additional Underlying Shares, and any securities issued or issuable upon any stock split, dividend or other distribution, recapitalization or similar event, or any price adjustment as a result of such stock splits, reverse stock splits or similar events with respect to any of the Additional Underlying Shares. “Additional Registrable Securities Piggy Back Period” has the meaning set forth in Section 8(d). “Additional Shares” means the shares of Series A Cumulative Convertible Preferred Stock, having the rights, preferences and privileges set forth in the Certificate of Designations, issuable pursuant to the Company’s option to make dividend payments “in kind” pursuant to the Certificate of Designations. “Additional Underlying Shares” means the Shares of Common Stock issuable upon conversion of the Additional Shares or exercise of the Additional Warrants. “Additional Warrants” means the warrants to purchase from the Company shares of Common Stock of the Company issued pursuant to the Company’s option to make interest payments “in kind” pursuant to the Credit Agreement. “Agreement” has the meaning set forth in the Preamble. “Allowable Grace Period” has the meaning set forth in Section 3(a). - 1 - EXHIBIT 10-44 “Certificate of Designations” means the Certificate of Designations filed by the Company as of the date hereof. “Commission” means the U.S.
